DETAILED ACTION
	This action is responsive to the following communications: the Application filed May 17, 2021, and Information Disclosure Statement filed on May 12, 2021 and May 17 2021.
	Claims 1-20 are pending. Claims 1, 15 and 18 are independent.

Information Disclosure Statement
	Acknowledged is made of Application’s Information Disclosure Statement (IDS) Form PTO-1449 filed on May 12, 2021 and May 17, 2021. These IDS have been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 10,629,272) in view of Khayat et al. (US 2022/0044737).


	Regarding independent claim 1, Lu et al. disclose a memory device comprising: an array of memory cells (718 and 738, figure 7A), each of the memory cells being coupled to a corresponding word line of multiple word lines (WL67-WL73, figure 7A) and a corresponding bit line of multiple bit lines (BLKm-1 – BLK0, figure 1); an accumulating circuit (any circuit is figure 1 is considered an accumulating circuit) coupled to the array of memory cells (126, figure 1) and configured to: when data stored in a page (see para.[102] below) is read out by applying each of a plurality of read voltages (VrB, VrD and VrF, figure 12D) on a word line (WLn, figure 12D) corresponding to the page (see figure 10E and figures 12A-12F), accumulate read-out signals from multiple memory cells in the page to generate a respective output value that corresponds to the accumulated read-out signals for the read voltage (see figure 17C below, also see figures 12A-12F);

    PNG
    media_image1.png
    110
    905
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    438
    769
    media_image2.png
    Greyscale

 	However, Lu et al. are silent with respect to a controller coupled to the accumulating circuit and configured to determine a calibrated read voltage for the page based on the plurality of read voltages and the respective output values associated with the plurality of read voltages.
	Khayat et al. disclose a controller (Controller, figure 1) coupled to the accumulating circuit (any circuit is figure 1 and figure 2 is considered the accumulating circuit) and configured to determine a calibrated read voltage for the page based on the plurality of read voltages (see ATRACT discloses: a memory device can measure signal and noise characteristics of group memory cells to determine an optimized read voltage the group of memory cells and DETERMINE an amount of accumulated storage charge loss in the groups of memory cells. Subsequently, the memory device can perform a read voltage calibration based on the determine amount of accumulated storage charge loss and look up table (figure 9), also para.[0018] discloses:  
    PNG
    media_image3.png
    107
    906
    media_image3.png
    Greyscale
   Noted: as define in specification in paragraph [0050] a calibrated read voltage (or an optimized read voltage) and the respective output values associated with the plurality of read voltages (figure 3, VA, VB, VC, VD and VE, also see figures 4-6).
	Since Lu et al. and Khayat et al. are both from the same field of endeavor, the purpose disclosed by Khayat et al. would have been recognized in the pertinent art of Lu et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Khayat et al. to teaching of Lu et al. for purpose of using controller to perform a read voltage calibration.

	Regarding claim 4, the combination of Lu et al. and Khayat et al. disclose the limitation of claim 1.
	Lu et al. further disclose comprising control circuitry (122, figure 1A) coupled to the array of memory cells (126, figure 1A), wherein the control circuitry is configured to apply each of the plurality of read voltages on the word line (para.49 below) by successively applying a read voltage at a sequence of read voltage values (VrA-VrG  figure 9A below).



    PNG
    media_image4.png
    210
    725
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    149
    886
    media_image5.png
    Greyscale


	Regarding claim 5, Lu et al. disclose the limitation of claim 4.
	Lu et al. further disclose wherein the control circuitry comprises the controller (see figure 1A).

	Regarding claim 6, Lu et al. disclose the limitation of claim 4.
	Lu et al. further disclose wherein the control circuitry is configured to iteratively increase or decrease the read voltage (see paragraphs below, also see figure 11).

    PNG
    media_image6.png
    357
    897
    media_image6.png
    Greyscale

	
	Regarding claim 18. A method comprising: applying a plurality of read voltages on a word line corresponding to a page of memory cells in a memory device; for each read voltage of the plurality of read voltages, accumulating read-out signals from multiple memory cells in the page to generate a respective output value corresponding to the accumulated read-out signals for the read voltage; and determining a calibrated read voltage for the page based on the respective output values associated with the plurality of read voltages and the plurality of read voltages (see rejection of claim 1).



	Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 10,629,272) in view of Khayat et al. (US 2022/0044737) and further in view of Cesaretti et al. (US 10,839,920).




	Regarding claim 2, the combination of Lu et al. and Khayat et al. disclose the limitation of claim 1.
	However, the combination of Lu et al. and Khayat et al. are silent with respect to wherein the accumulating circuit comprises an analog-to-digital converter (ADC) configured to convert the accumulated read-out signals into the respective output value.
	Cesaretti et al. disclose wherein the accumulating circuit comprises an analog-to-digital converter (ADC) (ADC, figure 4 below) configured to convert the accumulated read-out signals (read out signal, figure 4, also see figure 1, 140a and 140b) into the respective output value (digital value).

    PNG
    media_image7.png
    113
    882
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    580
    697
    media_image8.png
    Greyscale

	Since Lu et al., Khayat et al. and Cesaretti et al. are from the same field of endeavor, the purpose disclosed by Cesaretti et al. would have been recognized in the pertinent art of Lu et al. and Khayat et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Cesaretti et al. to teaching of Lu et al. and Khayat et al for purpose of using ADC to convert the analog data into digital data.

	
	Regarding claim 3, the combination of Lu et al. and Khayat et al. disclose the limitation of claim 1.
	However, the combination of Lu et al. and Khayat et al. are silent with respect to 
wherein a read-out signal comprises at least one of a current or a voltage.
	Cesaretti et al. disclose wherein a read-out signal comprises at least one of a current or a voltage (see ABTRACT, also see para above).
	Since Lu et al., Khayat et al. and Cesaretti et al. are from the same field of endeavor, the purpose disclosed by Cesaretti et al. would have been recognized in the pertinent art of Lu et al. and Khayat et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Cesaretti et al. to teaching of Lu et al. and Khayat et al for purpose of using ADC to convert the analog data into digital data.


Allowable Subject Matter
Claims 7-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 7, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of determine whether the read voltage with a first read voltage value is beyond a threshold voltage; in response to determining that the read voltage with the first read voltage value is no more than the threshold voltage, increase or decrease the read voltage to have a second read voltage value to be applied for a following read operation on the page; and in response to determining that the read voltage with the first read voltage value is beyond the threshold voltage, activate the controller to determine the calibrated read voltage for the page in combination with the other limitations thereof as is recited in the claim.

	Regarding claim 8, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of for each of at least two of the read voltage values in the sequence of read voltage values, determine a difference between respective output values for the read voltage value and a second read voltage value immediately preceding the read voltage value among the sequence of read voltage values, thereby providing a sequence of differences in combination with the other limitations thereof as is recited in the claim. Claims 9 and 10 depend on claim 8.

	Regarding claim 11, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of iteratively change the read voltage from an initial read voltage value to a first read voltage value in a first direction, the first direction being one of an increasing direction and a decreasing direction; determine that a difference between a first output value for the first read voltage value and a second output value for a second read voltage value immediately preceding the first read voltage value is smaller than a first threshold; and
determine a first calibrated read voltage to have the first read voltage value in combination with the other limitations thereof as is recited in the claims. Claims 12-14 depend on claim 11.

	Regarding claim 19, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of for each of at least two of the plurality of read voltages, determining a respective difference between a first output value for the read voltage and a second output value for a second read voltage immediately preceding the read voltage among the plurality of read voltages, thereby providing a sequence of differences; and determining the calibrated read voltage based on the sequence of differences and the plurality of read voltages in combination with the other limitations thereof as is recited in the claims. Claim 20 depends on claim 19.




	Claims 15-17 are allowed.
	
	Regarding independent claim 15, the prior art does not teach or suggest the claimed invention having “a memory array comprising a plurality of pages of memory cells coupled to a plurality of corresponding word lines; analog-to-digital converter (ADC) circuitry coupled to the memory array and configured to: when data stored in a page is read out by applying each of a plurality of read voltages on a word line corresponding to the page, accumulate currents from multiple memory cells in the page to generate a respective output value that corresponds to the accumulated currents for the read voltage; and a controller configured to determine a calibrated read voltage for the page based on the respective output values associated with the plurality of read voltages and the plurality of read voltages” in combination of other limitations thereof as recited in the claim.
          Regarding claims 16 and 17, the claims have been found allowable due to their dependencies to claim 15 above. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        

/HUAN HOANG/Primary Examiner, Art Unit 2827